April 19, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                          THE STATE OF TEXAS, Appellant

NO. 14-11-00850-CR                        V.
NO. 14-11-00851-CR
                            MIRIAL CLEVELAND, Appellee
                               ____________________

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the orders. The orders
are AFFIRMED, and the Court orders that the appellant pay all costs expended in these
appeals and that this decision be certified below for observance.